Exhibit 99.1 Contacts: Peter Garcia Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications 775-832-8500 360-668-3701 peter.garcia@pdl.com jennifer@cwcomm.org PDL BioPharma Announces Second Quarter 2013 Financial Results INCLINE VILLAGE, NV, August 8, 2013 – PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today reported financial results for the second quarter and six months ended June 30, 2013. Royalty revenues for the second quarter of 2013 increased 14 percent to $143.6 million from $125.9 million reported in the second quarter of 2012. For the first six months of 2013, royalty revenues increased 16 percent to $235.5 million from $203.2 million reported in the comparable period of 2012. Royalty revenues for the second quarter of 2013 are based on first quarter 2013 product sales by PDL’s licensees. The royalty revenue growth year to date is driven by increased sales by PDL’s licensees in the fourth quarter of 2012 and first quarter of 2013 of Avastin
